Citation Nr: 1714781	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  12-33 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a left ankle disability.

2.  Entitlement to service connection for a right foot disability.

3.  Entitlement to service connection for migraine headaches to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1986 to August 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington which, in pertinent part, denied service connection for a left ankle sprain, right foot (claimed as bilateral foot condition) and basilar migraine (claimed as headaches).

In August 2015, the Board found the Veteran withdrew his request for a teleconference hearing before the Board in June 2015.  As such, the hearing was not rescheduled.  Additionally, the Board denied the Veteran's claims for entitlement to service connection for bilateral hearing loss, bilateral hip disability and brain tumor while remanding the Veteran's claims for entitlement to service connection for a left ankle disability, a right foot disability and migraine headaches for further development.

In an August 2016 rating decision, the RO granted service connection for posttraumatic stress disorder (PTSD), rated 50 percent, effective July 25, 2015.  In October 2016, the Veteran submitted a Notice of Disagreement for the effective date of the award for service connection for PTSD.  He has not yet been issued a statement of the case (SOC).  Ordinarily, the claim would be remanded for the issuance of an SOC pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  However, it appears the RO has acknowledged the Veteran's NOD.  See October 2016 notice letter to Veteran (acknowledging the receipt of his NOD to the August 2016 rating decision).  Additionally, in a November 2016 Report of General Information statement from the VA, there was a notation that the issues on appeal from the October 2016 Notice of Disagreement needed to be clarified with the Veteran and the appeals process needed to be explained.  Although there is no additional notation in the record that the issue has been clarified in order for an SOC to be issued, it is apparent that the RO is aware of the issue and additional action is pending.  In light of the foregoing, this situation is distinguishable from Manlincon, where a notice of disagreement had not been recognized, and remand is not necessary at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In satisfaction of the Board's August 2015 remand, medical examinations and opinions were obtained in August 2016 to determine the etiology of the Veteran's left ankle and right foot disability.  However, despite the fact that the April 2016 VA examiner found the Veteran had a present diagnosis of lateral collateral ligament strain in the left ankle and plantar fascitis and calcaneal (heel) spurs in the right foot, the examiner did not provide an opinion as to their possible relationship with service.  Instead, the examiner stated that because there was no chronic diagnosis at the time, no opinion would be provided as to their possible relationship with service.  With present diagnoses provided and notations of treatment for both disabilities in-service, this opinion is inadequate.  An addendum medical opinion is necessary prior to adjudication.  

Additionally, with respect to the Veteran's claim for service connection for migraines, in a January 2017 Informal Hearing Brief, the Veteran's representative raised the issue of whether the claimed disability is secondary to the Veteran's other service-connected disabilities, including hypertension, sinusitis, cervical strain, posttraumatic stress disorder (PTSD) or sleep apnea.  In support of this contention, the representative cited to various pieces of medical literature that indicate a link between the Veteran's service-connected disabilities and headaches.  Because a medical examination has not been obtained regarding possible causation or aggravation of the Veteran's migraines by any of his service-connected disabilities, another examination for a medical opinion is necessary prior to adjudication.



Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and ask that he identify the provider(s) of any additional treatment or evaluation he has received for his left ankle disability, right foot disability, and migraine headaches, records of which are not already associated with the claims files, and to provide any releases necessary for VA to secure such records of treatment or evaluation. 

Obtain complete records of all such treatment or evaluation from all sources identified by the Veteran.  Any negative replies should be properly included in the claims file.

2.  Secure for the claims file copies of the Veteran's updated VA treatment records.

3.  Following the completion of the above, arrange for a medical addendum opinion to be obtained for the Veteran's left ankle disability and right foot disability.  The claims file must be provided to the examiner for review.  The examiner is asked to accomplish the following:

	a.  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current left ankle disability and right foot disability had onset during service, manifested within one year of separation from service, or is otherwise etiologically related to his service, regardless of whether the diagnoses are considered chronic in nature or not.

The examiner should cite to the medical and lay evidence of record and explain the rationale for all opinions given.  

If the examiner determines that the requested opinion cannot be made without a physical examination of the Veteran, then such should be scheduled.  If the examiner cannot provide an opinion without resorting to speculation then he or she must provide a complete and thorough rationale as to why an opinion cannot be provided.

4.  Arrange for the Veteran to be afforded another VA examination for his migraines.  The claims file must be provided to the examiner for review in conjunction with the examination.  The examiner is asked to accomplish the following:

	a.  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's migraines are caused or aggravated (permanently worsened beyond the natural progression) by any service-connected disability, including hypertension, sinusitis, cervical strain, PTSD and/or sleep apnea.  The examiner should address the abstracts included in the representative's January 2017 Informal Hearing Brief.  

A complete and thorough rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resorting to speculation then he or she must provide a complete and thorough rationale as to why an opinion cannot be provided.

5.  Thereafter, the AOJ should re-adjudicate the claim.  If any of the benefits sought on appeal are not granted in full, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims file should then he returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


